DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-7 are objected to because of the following informalities:  
	Re. claim 1: The phrase “comprising” as recited in line 2 appears to be –comprising:--.
		The phrase “the slots” as recited in line 23 appears to be –slots--.
		The phrase “the slots” as recited in line 55 appears to be –slots--.
		The phrase “the winding of a large-sized superconducting coil performs inter-layer transition” as recited in lines 63 and 64 appears to be – the winding of the large-sized superconducting coil performs an inter-layer transition--.
	Re. claim 2: The phrase “wherein” as recited in line 1 appears to be –further comprising--.
		The phrase “wherein a vertically movable forming mechanism limit block is arranged at a middle of a lower end” as recited in lines 1 and 2 appears to be –wherein a vertically movable forming mechanism limit block arranged at a middle of a lower end--.
	Re. claim 3: The phrase “wherein” as recited in line 1 appears to be –further comprising--.
		The phrase “wherein a horizontally movable forming mechanism limit block is arranged at a middle of a lower end” as recited in lines 1 and 2 appears to be –wherein a horizontally movable forming mechanism limit block arranged at a middle of a lower end--.
	Re. claim 4: The phrase “meets tolerance requirement or not” as recited in line 6 appears to be –meets a tolerance requirement or not--.
	Re. claim 4: The phrase “meets tolerance requirement” as recited in lines 7 and 8 appears to be –meets a tolerance requirement--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 1: The phrase “the conductor” as recited in lines 67 renders the claim vague and indefinite. It is unclear as to of which the conductor is indicated. Is it the first conductor, the second conductor or the armored superconducting conductor?
	Re. claim 5: The phrase “the conductor” as recited in line 3 renders the claim vague and indefinite. It is unclear as to of which the conductor is indicated. Is it the first conductor, the second conductor or the armored superconducting conductor?
	Re. claim 6: The phrase “the conductor” as recited in line 3 renders the claim vague and indefinite. It is unclear as to of which the conductor is indicated. Is it the first conductor, the second conductor or the armored superconducting conductor?
	Re. claim 7: The phrase “the conductor” as recited in lines 4 and 5, line 4, line 10 and line 11 renders the claim vague and indefinite. It is unclear as to of which the conductor is indicated. Is it the first conductor, the second conductor or the armored superconducting conductor?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shen et al. (CN-108461277 A).
The applied reference has a common assignee and common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Shen teach an inter-layer transition forming machine for winding of a large-sized superconducting coil, comprising: a fixing plate that is low on a left side and high on a right side; a vertically movable forming mechanism arranged on the left side of the fixing plate; and a horizontally movable forming mechanism arranged on the right side of the fixing plate, wherein: the vertically movable forming mechanism comprises a first linear guide rail arranged in a Y-direction of the fixing plate; a vertically movable fixing plate is mounted, in a slide manner, on the first linear guide rail; a first limit plate is fixed to a lower end of the vertically movable fixing plate in the Y-direction, and a first conductor clamping plate is fixed to a portion of the vertically movable fixing plate above the first limit plate in the Y-direction; a first forming mold is mounted, in a slide manner, on the vertically movable fixing plate between the first conductor clamping plate and the first limit plate in the Y-direction; a first screw with right- and left-handed threads, with a central axis in an X-direction, is mounted in a rotatable manner in a gap between the first forming mold and the first conductor clamping plate; two ends of the first screw with right- and left-handed threads go out from ends of the gap between the first forming mold and the first conductor clamping plate, and a first wedge nut with right- and left-handed threads is mounted at each of two ends of the first right- and left-handed screw in threaded manner; a slot is formed respectively at an end of the first forming mold and an end of the first conductor clamping plate which are in the same direction, and slots form a first wedge slot which allows the first wedge nut with right- and left-handed threads in a corresponding direction to be embedded; the first forming mold, the first conductor clamping plate, the first screw with right- and left-handed threads, and the first wedge nut with right- and left-handed threads form a first wedge clamping mechanism with right- and left-handed threads in the vertically movable forming mechanism; a hydraulic cylinder connection plate is fixed to a portion of the vertically movable fixing plate above the first conductor clamping plate in the Y-direction; a double-acting hydraulic cylinder is mounted on a portion of the fixing plate above the first linear guide rail in the Y-direction, and a piston rod of the double-acting hydraulic cylinder is fixed to the hydraulic cylinder connection plate in the Y-direction; a steel ruler, which is in the Y-direction, is arranged on the fixing plate on a left side or a right side of the hydraulic cylinder connection plate; a travel indicator, which points to the steel ruler, is connected to the hydraulic cylinder connection plate; and a first inter-layer transition position reference line is further provided on a left side of a gap between the first forming mold and the first limit plate of the left side of the fixing plate; the horizontally movable forming mechanism comprises a second linear guide rail arranged in an X-direction of the fixing plate; a horizontally movable fixing plate is mounted, in a slide manner, on the second linear guide rail; a second limit plate is fixed to an upper end of the horizontally movable fixing plate in the Y-direction, and a second conductor clamping plate is fixed to a portion of the horizontally movable fixing plate below the second limit plate in the Y-direction; a second forming mold is mounted, in a slide manner, on the horizontally movable fixing plate between the second limit plate and the second conductor clamping plate in the Y-direction; a second screw with right- and left-handed threads, with a second central axis in the X-direction, is mounted in a rotatable manner in a gap between the second forming mold and the second conductor clamping plate; two ends of the second screw with right- and left-handed threads go out from ends of the gap between the second forming mold and the second conductor clamping plate, and a second wedge nut with right- and left-handed threads is mounted at each of the two ends of the second screw with right- and left-handed threads in threaded manner; a slot is formed respectively at an end of the second forming mold and an end of the second conductor clamping plate which are in the same direction, and slots form a second wedge slot which allows the second wedge nut with right- and left-handed threads in a corresponding direction to be embedded; the second forming mold, the second conductor clamping plate, the second screw with right- and left-handed threads, and the second wedge nut with right- and left-handed threads form a second wedge clamping mechanism with right- and left-handed threads in the second horizontally movable forming mechanism; and a second inter-layer transition position reference line is further provided on a right side of a gap between the second forming mold and the second limit plate; and when the winding of the large-sized superconducting coil performs an inter-layer transition, an armored superconducting conductor is clamped on the first and second limit plates by the first and second wedge clamping mechanisms with right- and left-handed threads on the vertically movable forming mechanism and the horizontally movable forming mechanism, and reference lines on the conductor are ensured to be aligned with reference lines on the first and second forming molds; and under drive of the double-acting hydraulic cylinder, the vertically movable forming mechanism is pressed down in a vertical direction to form an inter-layer transition, and the horizontally movable forming mechanism moves in a horizontal direction according to reduction of the vertically movable forming mechanism (see also pages 2 and 3).
	Re. claim 2: A vertically movable forming mechanism limit block is arranged at a middle of a lower end in the Y-direction of the first linear guide rail of the vertically movable forming mechanism on the left side of the fixing plate.
	Re. claim 3: A horizontally movable forming mechanism limit block is arranged at a middle of a left end in the X-direction of the second linear guide rail of the horizontally movable forming mechanism, on the right side of the fixing plate.
	Re. claim 4: The fixing plate is in a broken-line shape instead of a coil curve shape, in order to decrease the difficulty in processing the fixing plate and increase structural stiffness; and the first and second inter-layer transition position reference lines are formed on the fixing plate according to a shape of the inter-layer transition, which is configured to online detect whether the inter-layer transition meets a tolerance requirement or not.
	Re. claim 5: The vertically movable forming mechanism, during the formation of the inter-layer transition, the conductor is clamped by the first wedge clamping mechanism with right- and left-handed threads and the reference line on the conductor is ensured to be aligned with the reference line on the first forming mold; a travel indicator is mounted on the hydraulic cylinder connection plate; under the drive of the double-acting hydraulic cylinder, the vertically movable fixing plate moves vertically along the first linear guide rail; and the vertically movable fixing plate stops moving when the travel indicator reaches a predetermined position.
	Re. claim 6: The horizontally movable forming mechanism, during the formation of the inter-layer transition, the conductor is clamped by the second wedge clamping mechanism with right- and left-handed threads and the reference line on the conductor is ensured to be aligned with the reference line on the second forming mold; and when the vertically movable forming mechanism moves in the vertical direction, the horizontally movable forming mechanism moves in the horizontal direction according to reduction of the vertically movable forming mechanism.
	Re. claim 7: After the inter-layer transition is formed according to a predetermined reduction, the double-acting hydraulic cylinder is driven to move upward, and the first clamping mechanism of the vertically movable forming mechanism is released so that the conductor is in a free state, and a distance between an upper surface of the conductor and the first inter-layer transition position reference line on the fixing plate is measured by an angle square and a Vernier caliper; when the measured distance meets a tolerance requirement, the formation of the inter-layer transition is qualified; if the measured distance is too large, the double-acting hydraulic cylinder is driven to move upward and the conductor is corrected, until the measured distance meets the tolerance requirement when the conductor is in the free state; and when the measured distance is too small, the reduction is increased multiple times with a slight amount each time, until the measured distance meets the tolerance requirement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729